Case: 20-126    Document: 17     Page: 1    Filed: 07/28/2020




           NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

                   In re: ADOBE INC.,
                         Petitioner
                  ______________________

                         2020-126
                  ______________________

    On Petition for Writ of Mandamus to the United States
District Court for the Western District of Texas in No. 6:19-
cv-00527-ADA, Judge Alan D. Albright.
                  ______________________

                      ON PETITION
                  ______________________

 Before PROST, Chief Judge, MOORE and HUGHES, Circuit
                        Judges.
PROST, Chief Judge.
                        ORDER
     Adobe Inc. petitions for a writ of mandamus asking this
court to direct the United States District Court for the
Western District of Texas to grant its motion to transfer
pursuant to 28 U.S.C. § 1404(a) to the United States Dis-
trict Court for the Northern District of California. Syn-
Kloud Technologies, LLC opposes. Adobe replies.
Case: 20-126    Document: 17     Page: 2    Filed: 07/28/2020




2                                           IN RE: ADOBE INC.




                       BACKGROUND
    SynKloud brought this suit against Adobe, a company
headquartered in San Jose, California, alleging infringe-
ment of six patents by various Adobe products related to
cloud storage. The complaint stated that SynKloud is a
company organized under the laws of Delaware, with its
principal place of business in Milton, Delaware.
     Adobe moved the district court to transfer the case to
the Northern District of California where it is headquar-
tered pursuant to § 1404(a), which authorizes transfer
“[f]or the convenience of parties and witnesses, in the in-
terest of justice.” Adobe argued that “[o]ther than this lit-
igation, SynKloud does not appear to have any connection
whatsoever to Texas,” noting that SynKloud’s President re-
sides in New York, SynKloud was not registered to do busi-
ness in Texas, and it did not appear to have any operations,
employees, or customers in Texas. A.198.
    Adobe further urged that the Northern District of Cal-
ifornia would be clearly more convenient. In support,
Adobe submitted sworn declarations attesting to the fact
that the teams responsible for the development, marketing,
and sales of the accused services are primarily based in the
Northern District of California. See, e.g., A.264–68, 405–
08. Adobe noted that its own witnesses who would likely
testify about the design, marketing, and sales of the ac-
cused products overwhelmingly reside in the transferee fo-
rum. Adobe further argued that, while it has two offices in
Austin, Texas, those offices “have nothing to do with the
design, development, or operation of the Accused Products”
that were at issue in the case. A.199.
    Adobe additionally noted that the inventor of the as-
serted patents, Sheng Tai Tsao, and his company, STT
WebOS, Inc., which had assigned the patents to SynKloud,
are located in the Northern District of California, and
hence were only subject to the subpoena power of the trans-
feree court. Adobe argued that “Mr. Tsao and STT WebOS
Case: 20-126     Document: 17      Page: 3    Filed: 07/28/2020




IN RE: ADOBE INC.                                                  3



have advertised that they had ‘demonstratable’ products
‘protected by’ most, if not all, of the patents-in-suit prior to
the earliest filing date of the asserted patents, potentially
invalidating them by violating the statutory on-sale bar,”
and thus “have highly relevant information related to the
validity issues in this case.” A.197.
     After a hearing, the district court denied Adobe’s mo-
tion from the bench. With regard to the relative ease of
access to sources of proof factor, the district court found
that the convenience of having Adobe’s, the inventor’s, and
STT WebOS’s documents in the Northern District of Cali-
fornia outweighed SynKloud’s purported convenience in
the location of SynKloud’s documents in New York and Vir-
ginia. The district court acknowledged a disagreement be-
tween the parties as to whether any Adobe employee in
Austin, Texas had relevant knowledge. However, the court
found that “even if I conclude and resolve this factual con-
flict in favor of SynKloud,” it would still find “that this fac-
tor slightly favors transfer.” A.1112.
     The district court also concluded that the compulsory
process factor “slightly favors transfer,” noting that while
“[w]itnesses related to the power of assignment and prior
art rarely testify,” “it [is] almost certain that one party or
the other would want the inventor to testify.” A.1113. The
court noted a disagreement between the parties as to
whether former Adobe employees in Austin, Texas had rel-
evant information. But the court again explained that even
if it resolved that conflict in SynKloud’s favor, it seemed
unlikely that all four identified individuals would testify
and did not ultimately sway the court to weigh this factor
in favor of retaining the case. The court also found that the
local interest factor “is neutral to slightly favors transfer,”
given that “Adobe has facilities in both districts,” and “Syn-
Kloud does not.” A.1114.
    The single factor that the court weighed in favor of re-
taining the case was the court congestion factor. The court
Case: 20-126    Document: 17      Page: 4    Filed: 07/28/2020




4                                            IN RE: ADOBE INC.




noted that it “had a year and a half of experience in terms
of setting schedules and timing of cases and trials” and had
“an order governing proceedings that I use in virtually
every case that specifies that the trial will occur within
roughly 44 to 47 weeks after a Markman hearing,” and that
“[t]o the best of my recollection,” the court had no difficulty
“setting a trial within that anticipated window.” A.1114.
While the court acknowledged that the Northern District
of California “might be more convenient,” it still decided to
deny Adobe’s motion. A.1115.
                         DISCUSSION
    Applying Fifth Circuit law in cases from district courts
in that circuit, this court has held that mandamus may be
granted to direct transfer for convenience upon a showing
that the transferee forum is clearly more convenient, and
the district court’s contrary ruling was a clear abuse of dis-
cretion. See In re Genentech, Inc., 566 F.3d 1338, 1348
(Fed. Cir. 2009); In re TS Tech USA Corp., 551 F.3d 1315,
1318–19 (Fed. Cir. 2008); see also In re Radmax, Ltd., 720
F.3d 285, 287 (5th Cir. 2013); In re Volkswagen of Am., Inc.,
545 F.3d 304, 311 (5th Cir. 2008) (en banc).
    “A motion to transfer venue pursuant to § 1404(a)
should be granted if ‘the movant demonstrates that the
transferee venue is clearly more convenient,’ taking into
consideration” the relevant private and public forum non
conveniens factors. Radmax, 720 F.3d at 288 (quoting
Volkswagen, 545 F.3d at 315); see also In re Nintendo Co.,
Ltd., 589 F.3d 1194, 1198 (Fed. Cir. 2009) (holding that “in
a case featuring most witnesses and evidence closer to the
transferee venue with few or no convenience factors favor-
ing the venue chosen by the plaintiff, the trial court should
grant a motion to transfer”).
     In denying Adobe’s motion to transfer here, the district
court committed several errors. First, the district court
failed to accord the full weight of the convenience factors it
considered and weighed in favor of transfer. Second, the
Case: 20-126    Document: 17      Page: 5    Filed: 07/28/2020




IN RE: ADOBE INC.                                                 5



court overlooked that the willing witness factor also fa-
vored transferring the case. Third, the court ran afoul of
governing precedent in giving dispositive weight to its abil-
ity to more quickly schedule a trial. Taken together, we
agree that the district court’s denial of transfer here was a
clear abuse of discretion.
     First, the district court failed to accord proper weight
to the convenience of the transferee venue. The court, by
its own assessment, found that no private convenience fac-
tor here favored retaining the case in the Western District
of Texas and several such factors favored transfer. In par-
ticular, the court noted that in addition to Adobe, the in-
ventor and his company were in Northern California, and
hence transfer would make providing testimony or docu-
mentary evidence more convenient or allow a party to sub-
poena such information. The court also declined to credit
any potential witness or location in the Western District of
Texas as having relevant evidence. Clearly, “[w]hen fairly
weighed,” here, the compulsory process and sources of proof
factors together tip “significantly in” favor of transferring
the case. In re Google Inc., No. 2017-107, 2017 WL 977038,
at *3 (Fed. Cir. Feb. 23, 2017); see also In re Acer Am. Corp.,
626 F.3d 1252, 1255 (Fed. Cir. 2010) (determining that sub-
poena power of the transferee court “surely tips in favor of
transfer” notwithstanding the possibility that some poten-
tial witnesses were within subpoena range of the transferor
court). However, the district court only weighed those fac-
tors as “slightly” favoring the transferee forum.
    Second, and relatedly, the district court failed to weigh
the cost of attendance for willing witnesses factor in its dis-
cussion, yet this factor also favors transfer. Adobe identi-
fied a significant number of its own employees as potential
witnesses who reside in the Northern District of California.
On the other hand, SynKloud’s own employees will be com-
ing from outside both districts. See In re Toyota Motor
Corp., 747 F.3d 1338, 1340 (Fed. Cir. 2014) (“The compari-
son between the transferor and transferee forums is not
Case: 20-126    Document: 17      Page: 6    Filed: 07/28/2020




6                                            IN RE: ADOBE INC.




altered by the presence of other witnesses and documents
in places outside both forums.”). Although SynKloud in-
sisted that there may be Adobe employees working from its
Austin, Texas office that may have relevant information,
the district court found elsewhere in its analysis that, even
if it could give SynKloud the benefit of the doubt here with
regard to those sources of evidence, Northern California
would still be more convenient.
     Third, the district court erred in denying transfer
based solely on its perceived ability to more quickly sched-
ule a trial. In Genentech, we granted mandamus where,
like here, there was a stark contrast in convenience be-
tween the two forums. 566 F.3d at 1348. There, the dis-
trict court found that the court congestion factor weighed
against transfer based solely on its assessment of the aver-
age rate of disposition of cases between the two forums. Id.
at 1347. We questioned whether the court congestion fac-
tor was relevant under the circumstances and held that
even without disturbing the court’s suggestion that it could
dispose of this case more quickly than the transferee venue,
where “several relevant factors weigh in favor of transfer
and others are neutral, then the speed of the transferee dis-
trict court should not alone outweigh all of those other fac-
tors.” Id.
     The same conclusion follows here. Like the district
court’s analysis in Genentech, the district court’s assess-
ment of the court congestion factor here does not withstand
scrutiny. The factor concerns whether there is an appre-
ciable difference in docket congestion between the two fo-
rums. See Parsons v. Chesapeake & Ohio Ry. Co., 375 U.S.
71, 73 (1963); Gates Learjet Corp. v. Jensen, 743 F.2d 1325,
1337 (9th Cir. 1984) (“The real issue is . . . whether a trial
may be speedier in another court because of its less
crowded docket.”). Nothing about the court’s general abil-
ity to set a schedule directly speaks to that issue. Nor does
the record demonstrate an appreciable difference in docket
congestion between the forums that could legitimately be
Case: 20-126      Document: 17   Page: 7    Filed: 07/28/2020




IN RE: ADOBE INC.                                               7



worthy of consideration under this factor. * Yet even with-
out disturbing the court’s suggestion that it could more
quickly resolve this case based on its scheduling order, with
several factors favoring transfer and nothing else favoring
retaining this case in Western Texas, the district court
erred in giving this factor dispositive weight.
    In short, retaining this case in the Western District of
Texas is not convenient for the parties and witnesses. It is
not in the interest of justice or proper administration. And
the district court’s contrary determination amounted to a
clear abuse of discretion. We therefore grant Adobe’s peti-
tion for a writ of mandamus to direct transfer.
      Accordingly,
      IT IS ORDERED THAT:
      The petition is granted.
                                 FOR THE COURT

   July 28, 2020                 /s/ Peter R. Marksteiner
         Date                    Peter R. Marksteiner
                                 Clerk of Court
s35




      *   SynKloud merely referred to the district court’s
own statement in another case, Fintiv, Inc. v. Apple Inc.,
No. 6:18-cv-00372-ADA, 2019 WL 4743678, at *7 (W.D.
Tex. Sept. 13, 2019), in which the court relied on the same
scheduling order to state that it averaged a 25% faster time
to trial when compared to the Northern District of Califor-
nia.